Citation Nr: 1505810	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  05-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to a service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  He died in November 2012; the appellant is his surviving spouse.  In December 2012, the appellant requested to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 38 C.F.R. § 3.1010 (2014); see also 79 Fed. Reg 52977-85 (Sept. 5, 2014).  In May 2014, the RO notified the appellant that her status as a substituted claimant had been recognized and approved.  Accordingly, the appellant is substituted.

These matters came to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  These issues were remanded in May 2009 and September 2011.  

In a June 2014 rating decision, the RO granted service connection for erectile dysfunction, and assigned a noncompensable rating, effective August 10, 2005.  The grant of service connection for erectile dysfunction constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, the appellant has not submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify appellant if further action is required.



REMAND

The Board's May 2009 and September 2011 remands in this case directed development essential to the resolution of the service connection claims on appeal.  Unfortunately, the Board finds that some critical aspects of the directed development have not been adequately completed, and to this extent the Board is compelled to remand the service connection issues again to complete the necessary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders; the Board has a duty to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hypertension

With regard to the claim of entitlement to service-connection for hypertension, the May 2009 Board remand directed that the VA examiner offer an opinion as to whether the Veteran's hypertension was caused by "or has been aggravated by" the his diabetes mellitus.  

The August 2009 VA examiner opined that the Veteran's hypertension was "not related" to his diabetes mellitus.  The Board noted that a final decision relying upon this determination would likely not survive judicial scrutiny, as clear determinations as to causation and aggravation are required.  The Board indicated that the VA examiner's discussion did not present any basis for clearly identifying a finding that the examiner found no aggravation, and the primary pertinent rationale offered by the examiner cited that the hypertension "way preceded diabetes" and otherwise discussed elements concerning the commonality of hypertension and other elements that appear to be related to a causation analysis rather than a consideration of possible aggravation.  As the August 2009 VA examination report did not adequately address, either expressly or implicitly, the question of whether the Veteran's hypertension was aggravated by his diabetes mellitus, the Board remanded the issue for a more adequate medical opinion on this issue.

Furthermore, the May 2009 Board remand directed that the VA examiner offer an opinion as to whether the Veteran's hypertension was caused or aggravated by the Veteran's PTSD.  The examiner cited some research information concerning alleged links between PTSD and hypertension in the general community, but no clear conclusion was ever expressed as to whether the Veteran's hypertension was caused or aggravated by his PTSD.  As the August 2009 VA examination report did not express any conclusion on the questions of whether the Veteran's hypertension was caused or aggravated by his diabetes mellitus and PTSD, adequate opinions were sought.

In February 2012, a VA examiner reviewed the claims folders and opined that the Veteran's hypertension was less likely as not related to diabetes since it preceded diabetes and because there was no renal involvement.  The examiner explained that diabetes without renal diagnosis is not a well documented cause of hypertension.  The examiner concluded that diabetes did not aggravate hypertension because there was no renal involvement.  The examiner commented that there was no proof that the Veteran's hypertension was caused by undiagnosed diabetes prior to the date of his official diagnosis of diabetes.  In 2003, he did have a diagnosis of hyperglycemia but no official diagnosis of diabetes until two years later.  The examiner stated that his hypertension absolutely preceded diabetes some 10-11 years according to his records reviewed.  

In May 2014, the RO requested an addendum opinion in light of VA outpatient records reflecting chronic versus acute kidney disease in 2012.  See Virtual VA CAPRI entry dated 05/06/2014.

In a June 2014 addendum opinion (see Virtual VA CAPRI entry dated 06/12/2014), the examiner noted that the Veteran's hypertension was diagnosed in 1995 and there was no evidence of him having undiagnosed diabetes mellitus prior to 2005, when he was diagnosed with hyperosmolar hyperglycemia crisis.  Thus, there was 15 years between a diagnosis of hypertension and diabetes.  He had slightly elevated blood sugars in 2003/2004 but was not treated.  The examiner concluded that his hypertension was less likely as not caused by undiagnosed diabetes prior to the date of his official diagnosis of diabetes.  The examiner stated that there is no proof at all that he had undiagnosed diabetes before his official diagnosis of diabetes in 2005.  The examiner noted that the Veteran started having an elevated creatinine level of 1.9 7-05 when he was diagnosed with hyperosmolar hyperglycemia of sugar level of 1495.  Later on that admission his creatine dropped to 1.5 and subsequently dropped to normal at 1.1 during his hospital stay.  In 2007 his creatinine jumped back up to 1.8.  In January 2008, his creatinine was 1.47.  He also had some proteinuria in 2007.  He continued to have some CRI off and on since 2007 and until his death.  Thus, the examiner opined that his CRI or kidney disease was as likely as not related to his diabetes diagnosis in 2005 along with his hypertension which was diagnosed in 1990.  The examiner stated that hypertension along with diabetes can cause renal disease.  The examiner stated that hypertension and diabetes can cause renal disease; and, diabetes by itself or hypertension by itself can also cause renal disease.

While the examiner discussed a relationship between kidney disease and diabetes mellitus/hypertension, the examiner did not provide an addendum opinion pertaining to a relationship between diabetes mellitus and hypertension in light of his kidney disease.  Again, the basis of the February 2012 negative opinion was that his hypertension was less likely as not related to diabetes since it preceded diabetes and because there was no renal involvement.  Also, the examiner opined that that diabetes without renal diagnosis is not a well documented cause of hypertension.  The examiner opined that diabetes did not aggravate hypertension because there was no renal involvement.  Thus, additional opinions are necessary.  

With regard to the relationship between hypertension and PTSD, the examiner opined that it was less likely as not that the Veteran's hypertension was due to or aggravated by his PTSD.  The examiner's rationale was that there was no medical literature which confirms chronic hypertension as being directly caused by PTSD.  

This opinion, however, contradicts the May 2009 VA examiner's discussion of some studies that discuss a relationship between hypertension and PTSD.  Moreover, the February 2012 rationale does not contemplate any aggravation.  Thus, an additional opinion is necessary.

Also, in light of the fact that service connection has been established for coronary artery disease (CAD), an opinion should be sought as to whether there is any secondary relationship between hypertension and CAD.  See April 2011 rating decision.

Peripheral neuropathy

With regard to the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, the May 2009 Board remand directed that the VA examiner answer "whether it is at least as likely as not (a 50% or higher degree of probability) that any peripheral neuropathy, bilateral upper extremities, is caused by, or has been aggravated by, his service-connected diabetes mellitus, type II."  The Board directed that "the examiner is asked to provide a clear rationale for the opinion presented, and to discuss and address any evidence which might suggest that the Veteran's peripheral neuropathy is related to his diabetes mellitus (including the evidence identified in the April 2009 brief presented by the Veteran's representative.)"  However, the August 2009 VA examination report did not offer the requested opinion, finding instead that there was no evidence of peripheral neuropathy.  The Board noted that while the absence of a diagnosis of peripheral neuropathy would render the need for an etiology opinion moot, the problem in this case is that the Veteran has apparently been diagnosed with peripheral neuropathy supported by objective neurological testing results (specifically, EMG); the August 2009 VA examination report presents no persuasive basis for unestablishing the prior pertinent chronic diagnosis, and does not appear to have involved diagnostic testing as probative as that which established the chronic peripheral neuropathy diagnosis.

The Board also noted both an October 2005 VA examination report and the August 2009 VA examination report acknowledged that in July 2005 the Veteran was diagnosed with peripheral neuropathy with chronic ulnar motor neuropathy of the forearm and hand and left arm median nerve involvement.  This diagnosis was reportedly confirmed with EMG testing.  

Although the Veteran maintained his pertinent symptom complaints, the August 2009 VA examination report merely finds that there was no evidence of such disability upon some inspection of the Veteran that did not involve EMG.  

The Board found that there was insufficient evidence to clearly establish that the prior diagnosis of chronic peripheral neuropathy was incorrect, and the August 2009 examiner offered no clear explanation as to whether he was suggesting that the prior diagnosis was incorrect or whether the disability may have allegedly resolved.  In any event, the Board found that the August 2009 VA examination report did not answer the critical etiology questions posed in the Board's May 2009 Remand, and it did not present a clear persuasive basis for finding that the questions were rendered moot.  Thus, the Board concluded that an etiology opinion was necessary.  

In February 2012, a VA examiner reviewed the Veteran's claims folder.  The examiner commented that there is electrodiagnostic evidence of a left upper extremity median sensory neuropathy.  Abnormal left median motor nerve conduction testing at the forearm is of unclear significance while a median neuropathy at the left forearm is possible.  There is no definite evidence of focal median nerve compression at the wrist.  There is electrodiagnostic evidence which suggests a chronic left ulnar motor neuropathy with motor slowing at the elbow.  There is evidence of axonal injury involving left ulnar-innervated muscles in the forearm and hand.  While there are no definite abnormalities seen with needle testing of the cervical paraspinal muscles, there is electrodiagnostic evidence which suggests a possible left cervical radiculopathy involving C6/C7 innervated muscles.  There is no NCS evidence of a median or ulnar neuropathy on the right.  The examiner concluded that there was no evidence of peripheral neuropathy of upper extremities per EMG from diabetes.  The examiner explained that the opinion was based on EMG findings showing that sensory neuropathy was located at the elbow or even the cervical spine.  

While the examiner acknowledged that the Veteran had a neuropathy diagnosis, unfortunately the opinion did not address whether it was aggravated by his diabetes mellitus.  Thus, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims files should be forwarded to a VA physician with appropriate expertise for an opinion regarding the etiology of the Veteran's hypertension.  

Based upon review of the claims file in its entirety, the examiner should respond to the following:

a) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected diabetes mellitus, type II? 

b) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected diabetes mellitus, type II?  

c) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected PTSD? 

d) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected PTSD?  

e) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected CAD? 

f) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected CAD?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran was competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.
 
2.  The claims file should be forwarded to a VA physician with appropriate expertise for an opinion regarding the etiology of the Veteran's peripheral neuropathy.  

For the purposes of answering this question, the VA examiner should accept the previously established diagnosis of peripheral neuropathy of at least the left upper extremity, and answer the etiology questions posed.

Based upon review of the claims file in its entirety, the examiner should respond to the following:

a) Is peripheral neuropathy at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected diabetes mellitus, type II? 

b) Is peripheral neuropathy at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected diabetes mellitus, type II?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran was competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.
 
3.  In the interest of avoiding further remand, the RO/AMC should review the examination reports obtained and ensure that adequate opinions with rationales have been offered.
 
4.  After completion of the above, the RO should review the expanded record and readjudicate the issues remaining on appeal, including under all direct/secondary/aggravation theories of entitlement.  The appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




